NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5483-16T3


HUDSON CITY SAVINGS BANK,
A federally chartered savings
bank organized and existing under
the laws of the State of Delaware,

        Plaintiff-Respondent,

v.

JAY J. LIN,
his/her heirs, devisees, and personal
representatives, and his,
her, their or any of their successors
in right, title and interest,

        Defendant,

and

IRENE H. LIN,
his/her heirs, devisees
and personal representatives, and his,
her, their or any of their
successors in right, title and
interest,

     Defendant-Appellant.
______________________________________________

              Submitted May 22, 2018 – Decided August 1, 2018

              Before Judges Sumners and Moynihan.
          On appeal from Superior Court of New Jersey,
          Chancery Division, Somerset County, Docket
          No. F-029667-10.

          Jay J. Lin, attorney for appellant.1

          Parker McCay, PA, attorneys for respondent
          (Eugene R. Mariano, of counsel; Stacy L.
          Moore, Jr., on the brief).

PER CURIAM

     In this residential foreclosure matter, defendant Irene Lin

appeals from July 21, 2017 orders denying her motions to vacate

summary judgment granted to plaintiff Hudson City Savings Bank

(HCSB); and for sanctions in lieu of opposition to HCSB's motion

for entry of final judgment.    We affirm.

     In 2007, defendants executed a mortgage to HCSB to secure a

$680,000 note.2   Defendants defaulted three years later, and on

May 28, 2010, HCSB, through its then-attorney, Zucker Goldberg &

Ackerman (Zucker Goldberg), initiated foreclosure proceedings.

After HCSB's initial motion for summary judgment in 2011 was

denied for procedural deficiencies, it refiled the motion in

2013.   The foreclosure proceedings, however, were stayed due to

defendants'   bankruptcy   filing   until   the   stay   was   vacated    in


1
   Jay J. Lin represents his wife Irene Lin, and although he is a
defendant, he is not a party to this appeal.
2
   HCSB has since merged with and been succeeded by M&T Bank;
there is no challenge to M&T Bank's rights as HCSB's successor.


                                    2                             A-5483-16T3
2015.      Shortly thereafter, Zucker Goldberg filed for its own

bankruptcy and HCSB retained current counsel.

    In     late    2016,       HCSB   moved      again     for      summary    judgment.

Defendants were served the motion – at the same address they had

been served at for the initial foreclosure complaint as well as

all subsequent correspondence and filings – but did not submit

opposition.        On     December     5,       2016,    Judge      Margaret    Goodzeit

entered an order, along with a written statement of reasons,

granting     HCSB's        motion      for       summary        judgment,       striking

defendants' answer as unresponsive, and returning the matter to

the Office of Foreclosure as an uncontested foreclosure action.

    Six months later, defendants filed a motion to vacate the

court's    summary      judgment      decision     and    a    cross-motion      seeking

sanctions in lieu of opposition to HCSB's motion for entry of

final judgment.         In orders dated July 21, 2017, Judge Goodzeit

denied the motions.             In her statement of reasons, the judge

initially    noted      that    defendants'        motion      to   vacate     failed    to

specify the court rule they were relying upon but she treated it

as a motion for reconsideration.                   Even though the motion was

untimely under Rule 4:49-1 because it was filed well beyond

twenty    days    after    the    December        5,    2016   order    sought     to    be

reconsidered, the judge addressed and rejected the entirety of

the motion's claims.

                                            3                                    A-5483-16T3
       Applying Rule 4:49-2, Judge Goodzeit declined to reconsider

her summary judgment order because it was not based on plainly

incorrect reasons, she had considered all evidence submitted,

and there was no good reason to consider new evidence.                                    The

judge    determined       defendants'        claim      that    HCSB       was      seeking

foreclosure on a 2001 mortgage, and not the 2007 mortgage, was

"without     merit     whatsoever."           The    judge       found       defendants'

argument that Zucker Goldberg's bankruptcy prevented HCSB from

obtaining foreclosure "is ill-conceived”; the law firm did not

seek    foreclosure,       the    bank     did.       And      as    for     defendants'

bankruptcy,      the   judge     found   that     the    stay       to   prosecute       the

foreclosure proceedings was lifted, giving HCSB the right to

move for summary judgment.           The judge also determined that, even

though all court records belied Jay J. Lin's claim that the

summary judgment motion was served on defendants at the wrong

address, there was no certification that the motion was not

received   –     "such    deficiency     [being]        the    death     knell      to   his

argument."        In     sum,    Judge     Goodzeit      found       there       were    "no

arguments, case law, or facts to warrant reconsideration of" the

summary judgment order.

       Turning    to     defendants'     cross-motion,          the      judge,     noting

defendants'      certification       was     "almost      identical          [to]       their



                                         4                                        A-5483-16T3
motion to vacate summary judgment", reasoned that they "provide

no basis to impose sanctions on [HCSB] whatsoever."

    In conclusion, Judge Goodzeit maintained that both motions

lacked merit as defendants did not "provide any case law or an

iota of evidence" in support, suggesting their effort was "a

misplaced attempt to delay the inevitable."

    Defendant argues:

         [POINT] I.     THE TRIAL COURT ERRED IN
         ALLOWING PLAINTIFF AND ITS DEBT COLLECTORS
         VIOLATED THE AUTOMATIC STAY ORDER.

         [POINT] II.    THE TRIAL COURT ERRED IN
         ALLOWING PLAINTIFF AND ITS DEBT COLLECTORS
         VIOLATED [THE] FDCPA.[3]

         [POINT] III.    THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT   AGAINST
         DEFENDANT     FOR    REASONS    OF     FRAUD,
         MISREPRESENTATION,     AND   MISCONDUCT    OF
         PLAINTIFF AND ITS DEBT COLLECTORS.

         [POINT] IV.     THE COURT SHOULD RELIEVE THAT
         TRIAL   COURT'S   SUMMARY   JUDGMENT  AGAINST
         DEFENDANT FOR REASONS OF THE JUDGMENT OR
         ORDER IS VOID.

         [POINT] V.      THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT  AGAINST
         DEFENDANT FOR REASONS OF MISTAKE.

         [POINT] VI.     THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT  AGAINST

3
    Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 to
1692p.




                               5                         A-5483-16T3
         DEFENDANT FOR REASONS OF NEWLY DISCOVERED
         EVIDENCE WHICH WOULD ALTER THE JUDGMENT.
         (THE ISSUE WAS NOT RAISED BELOW).

         [POINT] VII.    THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT  AGAINST
         DEFENDANT FOR REASONS OF JUSTIFYING RELIEF
         FROM THE OPERATION OF THE JUDGMENT OR ORDER.
         (THE ISSUE WAS NOT RAISED BELOW).

In her reply brief, she argues:

         [POINT] I.     THIS   APPEAL   MUST   BE   DECIDED
         ON THE MERITS.

         [POINT] II.    THE TRIAL COURT ERRED IN
         ALLOWING PLAINTIFF AND ITS DEBT COLLECTORS
         VIOLATED THE AUTOMATIC STAY ORDER.

         [POINT] III.   THE TRIAL COURT ERRED IN
         ALLOWING PLAINTIFF AND ITS DEBT COLLECTORS
         VIOLATED [THE] FDCPA.

         [POINT] IV.     THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT   AGAINST
         DEFENDANT     FOR    REASONS    OF     FRAUD,
         MISREPRESENTATION,     AND   MISCONDUCT    OF
         PLAINTIFF AND ITS DEBT COLLECTORS.

         [POINT] V.      THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT  AGAINST
         DEFENDANT FOR REASONS OF THE JUDGMENT OR
         ORDER IS VOID.

         [POINT] VI.     THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT  AGAINST
         DEFENDANT FOR REASONS OF MISTAKE.

         [POINT] VII.    THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S   SUMMARY  JUDGMENT   AGAINST
         DEFENDANT FOR REASONS OF NEWLY DISCOVERED
         EVIDENCE WHICH WOULD ALTER THE JUDGMENT.

         [POINT] VIII. THE COURT SHOULD RELIEVE THE
         TRIAL   COURT'S SUMMARY  JUDGMENT  AGAINST

                                  6                           A-5483-16T3
          DEFENDANT FOR REASONS OF JUSTIFYING RELIEF
          FROM THE OPERATION OF THE JUDGMENT OR ORDER.


    Defendant's       arguments   are    without    sufficient    merit       to

warrant   discussion,        R.   2:11-3(e)(1)(E),       and     we     affirm

substantially   for    the   reasons    expressed   in   Judge   Goodzeit's

cogent written decision.

    Affirmed.




                                    7                                 A-5483-16T3